PER CURIAM.
Having carefully reviewed the record of the proceedings in the trial court, we find no error sufficient to warrant reversal and, therefore, affirm appellant’s convictions and sentences for first degree murder and kidnapping. Turner v. State, 530 So.2d 45 (Fla.1987), cert. denied, 489 U.S. 1040, 109 S.Ct. 1175, 103 L.Ed.2d 237 (1989). However, the trial judge erred in imposing costs against appellant without adequate notice and an opportunity to object on the issue of costs. Jenkins v. State, 444 So.2d 947 (Fla.1984); McNabb v. State, 552 So.2d 313 (Fla. 2d DCA 1989), rev. denied, 562 So.2d 346 (Fla.1990). Accordingly, we strike the court costs without prejudice to the state seeking to have them reimposed after proper notice.
SCHOONOVER, C.J., and CAMPBELL and HALL, JJ., concur.